First of all in addressing this Assembly I should like to express the sorrow of the people and Government of Guatemala at the tragedy which at this time has thrown the Republic of Honduras into mourning and, with that Government, the entire family of Central American Nations. The devastating storm which raged through the Caribbean Sea has caused tremendous material losses in various countries of Central America and has strewn death and desolation in that sister country, to which we are bound by very close historic ties and a common destiny. These relations cause us to feel in our own flesh the sorrow that has afflicted the people of Honduras. I should like from this rostrum of the United Nations to convey the feelings of brotherly solidarity on behalf of the people and Government of Guatemala to our neighbors in Honduras at this tremendous catastrophe that has struck them, and may our voice be joined With those of other countries which, from this same rostrum, have appealed for international co-operation to assist the people of Honduras to overcome the serious emergency which it is confronting today.
167.	I am not going to convey to the President, Mr. Abdelaziz Bouteflika one more congratulation on his well-deserved election to the presidency of the General Assembly. I shall pay him a sincere tribute of admiration and respect for his great talent, his brilliant qualities as a statesman and the very valuable contribution which both he and the members of his delegation have always made to the achievement of the purposes and principles of the world Organization. I should rather congratulate the General Assembly for the wise decision that it took in choosing him as President for such an important and delicate task, a choice which I am sure will be the guarantee of the success of our deliberations at the current session..To that end, I offer the loyal and resolute collaboration of the delegation of Guatemala.
168.	In coming before this Assembly, Guatemala repeats once again its unswerving faith in the effectiveness of the efforts we are making to maintain throughout the world a peace founded on justice and the attempts to attain and guarantee the maximum of well-being for all of mankind.
169.	This faith that the peoples of the world have placed in the world Organization is the reason why, year after year, the number of its members grows, and as of this session we are gratified to count in our midst Bangladesh, Grenada and Guinea-Bissau. My delegation extends a warm word of welcome to these new Member States.
170.	The course of events and the evolution of world politics in recent times lead us to cherish well- founded hopes that, day by day, the relaxation of tension will become more marked, which will enable States to resolve their fundamental problems through friendly dialog and conciliatory negotiation and to avoid explosive confrontations and an escalation of violence which feeds on nationalistic passions. We hope that it will put an end to acts which today strew terror and death in various regions of the world.
171.	The international law of the United Nations, which enshrines the fundamental principles of the equality of States, non-intervention, self-determination, respect for the territorial integrity of States, good faith in the discharge of contractual obligations, the prohibition of recourse to the threat or use of armed force or aggression against another State for the settlement of international disputes, respect and protection for the rights and fundamental freedoms of the human person these will be the unswerving laws followed by the new Government of Guatemala over which General Kjell Eugenio Laugerud Garcia is now presiding and whom I represent today in this Assembly .
172.	My Government, concerned to bring about effective, social justice, has undertaken specific programs aimed at raising the standard of living of the people of Guatemala, and is devoting what resources are available to improving the levels of living of the less fortunate classes and to attempting to find a solution to their vital requirements, despite the difficult circumstances obtaining in the national economy as a result of growing inflation and the energy crisis which today is affecting most of the countries of the world. Nevertheless, we are determined to fulfill, in so far as possible, the legal and moral undertakings to which we are committed in accordance with the norms prevailing in the international community today.
173.	For this purpose, we require from countries the understanding, solidarity and co-operation which have so often been mentioned as imperatives for the present community of nations if it is to attain a just world order, since the circumstances of contemporary living throughout the world impose a closer and more equitable relationship among States. To this end it is essential to undertake an in-depth revision of the economic models prevailing in relations among States. In Latin America; 'particularly, the joint action of the countries of the region is aimed at a just channeling of their trade relations with highly industrialized nations, strengthening the inalienable right of developing nations to have access to suitable technology and to adopt a policy of defense of the basic export commodities of a great number of American States, such as coffee, sugar, cotton, beef and bananas among others.
174.	The United Nations, through its competent bodies, is called upon to play a most important role in this field at the world level. A priority task for the developing countries is to ensure a just and equitable relationship between the prices of raw materials and of manufactured goods exported by our nations and the prices of the products they import from the industrialized nations. We must also counteract the trend towards the stagnation or reduction of the real prices of basic commodities; we must promote the production of primary materials in the under-developed countries that produce those commodities and agree on the inclusion of those countries in a system of trade preferences in accordance with their degree of economic development.
175.	The problems of food shortages as well as of shortages in raw materials, inputs and services which most severely affect developing nations are an indication that, despite the exhausting efforts made by the peoples of these countries, a greater spirit of co-operation and understanding will be needed on the part of the others who enjoy more favorable conditions, especially as regards an appropriate treatment of international trade relations, the timely and inexpensive supply of the goods that contribute to the stability of the economy and the broader availability of technological and scientific advances.
176.	This decision, it must be understood, is based on ethical and just principles which in no way may be interpreted as a condition of adherence to political blocs of any type. Our adherence to democratic principles is inherent in our national character and will in no way depend on the granting of preferences or on external conditions.
177.	We are convinced that, regardless of political, economic and social differences among them, the States have the duty to co-operate among themselves to obtain mutual benefit from their economic relations in order to attain the objectives of their national development.
178.	Within this spirit of understanding, of tolerance and of universal bonds an order of stable peace may be attained, which is the supreme aspiration of the United Nations. Such basic principles of international coexistence are contained in the Draft Charter on the Economic Rights and Duties of States which is to be considered during this session of the General Assembly and which is destined to become one of the basic documents in the future international legal order. Among its most important provisions we must emphasize those regarding the promotion of collective economic security and the economic development of States and, with regard to the latter, those providing for general disarmament and the utilization of the resources thus released for application to the needs of developing countries. Equally important are the provisions giving each State sovereignty over the wealth and natural resources within its land and maritime jurisdiction.
179.	Furthermore, the United Nations has given capital importance to protecting the environment, sponsoring to that end various meetings and the establishment of an organization to deal with this question. We consider that environmental policies must be adopted in accordance with the needs of economic growth in order to safeguard health and the possibilities of improving the standards of living of the peoples and to provide that competent national bodies in the various countries share their knowledge, experience and documentation.
180.	Guatemala participated with the utmost interest in the World Population Conference which was recently held in Bucharest, as well as in the preparatory activities which have been undertaken at the regional level, with the awareness that the problem is a justifiable concern for mankind. It defended as fundamental premises the principles of respect for the dignity and freedom of man and respect for the sovereign decision of each State on the basis of its particular circumstances. That is why, in general terms, we have given our approval to the world plan prepared at that conference, since it included recommendations which coincide with the policy my country follows, which is aimed at improving the quality of life of its inhabitants, at economic and social development and at affirming the independence of peoples.
181.	In celebrating the first year of the Decade for Action to Combat Racism and Racial Discrimination, as undoubtedly will be noted in the report* requested from the Economic and Social Council by the Assembly, in resolution 3057 (XXVIII), sincere interest has been noted, if not absolute adherence to this campaign. All States have expressed their willingness to co-operate in the implementation of the Program prepared in 1973 and annexed to the resolution; the directives of which may be a guide for more effective action, since the vigilant attention given has emphasized some grave and dramatic events, vestiges of discrimination or results of dislocation in the social integration of some regions of the world, to which the influence of the United Nations must be extended. The mixture of races, the biological value of which is also found in the social environment, has been a natural catalyst, but, even where there is no racial discrimination properly speaking, there is need for a greater integration of sectors of the population; with lower economic and cultural resources, in regard to which timely assistance could promote higher levels of living and better living conditions. Accordingly the Government of Guatemala supports all measures adopted by the Organization against discrimination of all kinds and at this time expresses its satisfaction at the fact that the United Nations has opportunely proclaimed the year 1975 to be International Women's Year [resolution 3010 (XXVII)].
182.	In connexion with the proclamation of the International Women's Year, during which the merits of women will be extolled, and as a consequence of which the path to full equality will be opening up to women, I am happy to say that my country, in this regard, has encouraged the greatest possible participation of women in political, professional, educational and working life. It is thus that more than 50 per cent of the posts in the public health and education sectors are occupied by women, and there is no legal discrimination whatsoever with regard- to their electoral and civic rights or their right to free access to culture. In the educational system we see an ever-increasing number of girls and women attending school, with the result that the illiteracy rate among them is falling. However, we recognize that there are still centuries-old limitations which interfere with the social equality of women, but we trust that legislation and the action we have taken will open the way to an ever-increasing degree of development and that these national efforts will be considerably increased by the promotion of support which the United Nations may provide.
183.	Since we are interested in recognizing the personalities who through philanthropy and their actions have contributed to establishing suitable living conditions for man, we consider the United Nations as a proper forum to pay a tribute to Fray Buiivume de Las Casas, since five centuries after his birth his thoughts are still with us, among them one of the great aspirations of this Organization, the protection and defense of the essential rights of man, to which the illustrious bishop of Chiapas and Verapaz in the former captaincy general of Guatemala devoted his most noble endeavors as a true pioneer of the declarations of human rights we have today.
184.	As is well known by the States represented in this Assembly, the position of Guatemala has always been in solidarity with that of the countries of Latin America and other continents in the struggle to attain the liberation of all peoples under the yoke of colonial regimes and particularly to eliminate that system from American territory. There are numerous proofs of this attitude in the records of various committees of the General Assembly, particularly the Fourth Committee, as well as of the plenary meetings of the Assembly.
185.	In the same spirit, Guatemala took part in the work of the group of countries that drafted the supremely important resolution 1514 (XV) of the General Assembly, which included a paragraph stating that "any attempt aimed at the partial or total disruption of the national unity and the territorial integrity of a country is incompatible with the purposes and principles of the Charter of the United Nations".
186.	With that single reservation, which excludes the secession of territories from its scope, Guatemala continues to maintain its anti-colonialist position unwaveringly and its firm adherence to the principle of the self-determination of peoples. In that spirit it will support every Assembly resolution aimed at freeing peoples that are still under colonial oppression.
187.	The obsolete, anachronistic system of colonialism still persists in the Americas and in some enclaves occupied by Powers from outside Latin America, despite the fact that sovereignty over them legally belongs to American States. Such is the case of the Guatemalan Territory of Belize, the restitution of which by the United Kingdom has been demanded by my country for more than a century. This claim has been maintained uninterruptedly, based as it is on unimpeachable legal principles and all kinds of efforts have been made, within the canons of international law, to find a solution. In the last 10 years new roads have been zealously explored, and numerous formulas have been tried in an effort to reconcile the just claims of the Guatemalan nation, as well as its legitimate rights over the territory which was taken from it, with the most honorable aspirations of the people of Belize, who also are interested in freeing themselves from colonial domination, and to whom my Government reiterates its feelings of sincere friendship and of respect for their local traditions and institutions.
188.	We trust that the dialog will continue between the parties to this century-long dispute, with no efforts spared that might lead to a solution which would satisfactorily reconcile Guatemala's territorial rights with those of the people of Belize. In the meantime, until there is such an understanding that will permanently ensure the peace of the region, Guatemala once again expresses its definite reservation with regard to its sovereign right over the Territory of Belize, at present occupied by the United Kingdom.
189.	In its traditional spirit of international brother-hood and solidarity, Guatemala views with satisfaction the possibilities of attaining greater harmony and understanding among the countries of the Central American region and of speeding up the process of integration of the countries of the regional common market, an essential factor for its development. All efforts aimed at attaining these objectives will have our entire sympathy and support.
190.	In concluding the statement, I should like to express my Government's hope that the deliberations of the Assembly, with the goodwill and mutual understanding of the States here represented, will lead to the solutions so urgently required for world peace and to meet the serious economic and other problems confronting our peoples today, and for the achievement of the aspirations to freedom, security and well-being of all the inhabitants of the earth.
